Citation Nr: 0308580	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-10 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a cervical spine disorder (residuals, 
herniated nucleus pulposus, C6-7, post operative).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to 
August 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The case was previously before the Board in August 2001, at 
which time it was Remanded to comply withy the requirements 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) and to afford the 
veteran a comprehensive medical examination.  The case is 
once again before the Board for appellate consideration of 
the issue on appeal. 


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.  The record does 
not reflect adequate compliance in those regards as directed 
on the Board's previous Remand of August 30, 2001.  Under the 
circumstances, the case must be returned for corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board observes that the examiner who 
conducted the August 2002 examination concluded that the 
veteran's continued neck pain and decreased motion was not 
due to improper VA care, carelessness, negligence etc. and in 
addition that the current residuals were proximately due to 
events not reasonably forseeable.  Regardless, in order to 
adjudicate the claim in accordance with prevailing 
regulations, it is also necessary to determine whether the 
current residuals were due to or caused by VA treatment.  
Therefore, the Board would appreciate a supplemental report 
addressing this particular question from the examiner who 
conducted the August 2002 examination.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The claims file should be returned to 
the examiner who conducted the August 
2002 examination for supplemental 
information.  The examiner is requested 
to review his report, and, if in his 
opinion further review of the claims file 
is necessary, the claims file.  
Thereafter, the examiner is requested to 
opine whether it is as likely as not that 
the veteran's current spine pathology is 
at all attributable to VA treatment.

2.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159(c)).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO should provide a copy 
of the pertinent provisions in a 
Supplemental Statement of the Case 
(SSOC).  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




